United States Court of Appeals
                           For the Eighth Circuit
                       ___________________________

                               No. 17-1376
                       ___________________________

                                  Deverick Scott

                      lllllllllllllllllllll Plaintiff - Appellant

                                          v.

 Randy Watson, Warden, Varner Super Max; Wendy Kelley, Director, Arkansas
  Department of Correction (originally named as Ray Hobbs); Grant Harris, Asst
   Director, Arkansas Department of Correction; Raymond Naylor, Disciplinary
 Hearing Administrator, ADC; Moses Jackson, Asst Warden, Varner Super Max
 (originally named as M. Jackson); Wardell Brooks, Correctional Officer, Varner
 Super Max (originally named as Brooks); Everett G. Litzsey, Jr., Sergeant, East
Regional Unit; James Plummer, Lt. Varner Super Max (originally named as Plumer)

                     lllllllllllllllllllll Defendants - Appellees
                                      ____________

                   Appeal from United States District Court
                for the Eastern District of Arkansas - Pine Bluff
                                 ____________

                         Submitted: November 24, 2017
                           Filed: December 6, 2017
                                [Unpublished]
                                ____________

Before GRUENDER, BOWMAN, and BENTON, Circuit Judges.
                       ____________

PER CURIAM.
     Deverick Scott appeals after the district court1 adversely granted summary
judgment in his 42 U.S.C. § 1983 action.

       After careful de novo review, see LaCross v. City of Duluth, 713 F.3d 1155,
1157 (8th Cir. 2013) (reviewing the district court’s grant of summary judgment based
on qualified immunity de novo), we conclude that the district court properly granted
summary judgment in favor of the defendants for the reasons stated by the district
court. Accordingly, we affirm. See 8th Cir. R. 47B.
                        ______________________________




      1
        The Honorable D.P. Marshall Jr., United States District Judge for the Eastern
District of Arkansas, adopting the report and recommendations of the Honorable
Patricia S. Harris, United States Magistrate Judge for the Eastern District of Arkansas.


                                          -2-